Citation Nr: 0806719	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-23 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  The veteran died in April 1999.  The appellant is his 
surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona in which service connection for the cause 
of the veteran's death was denied.

The appellant testified before the undersigned Veterans Law 
Judge in February 2005.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1. The veteran died on April [redacted], 1999; the cause of the 
veteran's death as shown on the death certificate was 
multiple blunt traumatic injuries.

2. At the time of the veteran's death, service connection was 
in effect for post traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling from April 1995, otitis 
externa of the right ear, evaluated at 10 percent from 
January 1970, and for defective hearing in the right ear, 
evaluated as noncompensable from January 1970.

3. The veteran's service-connected disabilities did not aid 
or lend assistance to the production of death, contribute 
substantially or materially to death, combine to cause or 
accelerate death, or render the veteran materially less 
capable of resisting the effects of the primary cause of his 
demise.

4. The competent credible evidence does not demonstrate a 
causal relationship or connection between the cause of the 
veteran's death and active service.


CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death. 38 U.S.C.A. § 
1310 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-adjudication notice by 
letter dated in August 2003.  However, following this notice, 
additional evidence was received and the appellant's claim 
was re-adjudicated in the December 2003 and May 2004 
supplemental statements of the case.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in that the appellant was asked on several occasions to 
provide evidence in her possession that would support her 
claim or to provide information that would allow VA to do so.  

The notification did not advise the appellant of the laws 
regarding effective dates for any grant of service 
connection; however, no effective date for award of benefits 
will be assigned, as this claim for service connection for 
the cause of the veteran's death is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Moreover, the notices provided to the appellant over the 
course of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate her claim.  The 
appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

Subsequent to the appellant's hearing before the undersigned 
Veterans Law Judge in February 2005, the appellant submitted 
copies of the police reports concerning the veteran's 
accident.  In January 2008, she provided waiver of 
consideration by the agency of original jurisdiction of this 
evidence, in accordance with 38 C.F.R. § 20.1304.

No medical opinion has been obtained with respect to the 
appellant's claim. However, in the present case, as discussed 
below, the evidence reveals that the Veterans Center 
treatment records prior to his death did not report any 
observations or self-report by the veteran of suicidal 
ideation.  Moreover, the autopsy found that the cause of the 
veteran's death was multiple blunt traumatic injuries (as the 
result of the motor vehicle accident) and the manner of death 
was accidental.  As described below, the record does not 
provide competent lay or medical evidence tending, without 
resort to mere speculation, to relate the veteran's service-
connected disabilities to his death.  See 38 C.F.R. § 
3.159(c)(4). As the medical evidence and police reports 
provide no basis to grant this claim, and in fact provide 
evidence against this claim, the Board finds no basis for a 
medical opinion to be obtained. See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded her the 
opportunity to give testimony before the Board which she did 
do.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


II.  Service Connection for the Cause of the Veteran's Death

The appellant claims that the veteran's PTSD and hearing loss 
contributed to or were the cause of the veteran's death.  She 
argues that the veteran could have avoided the car accident 
in which he died, but that he was either unable to hear the 
horn and shouted warnings of the disabled truck ahead because 
of his hearing disability, or deliberately ignored them in a 
final suicidal gesture due to his PTSD.

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death. For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the U.S. Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

At the time of the veteran's death, service connection was in 
effect for PTSD evaluated as 50 percent disabling from April 
1995, otitis externa, right ear, evaluated at 10 percent 
disabling from January 1970, and defective hearing, right 
ear, evaluated as noncompensable from January 1970.  His 
combined evaluation was 60 percent from April 1995.

On April [redacted], 1999, the record shows that the veteran was in a 
motor vehicle accident.  The police accident report dated 
April 1999 indicates that the accident occurred at 4:46 a.m.  
The report shows that the police arrived at 4:49 a.m. to find 
the veteran's vehicle, a car, had struck a tractor-trailer 
that was stopped in the middle of an intersection, blocking 
both lanes of traffic.  A diagram shows the truck had been 
proceeding southbound on a north-south road and was 
attempting to turn westbound.  The driver reported that he 
was unable to make the turn due to the narrowness of the 
roads and angle of turn.  The veteran's vehicle was traveling 
on the east-west road blocked by the semi-trailer and struck 
the trailer as it sat in the intersection.  The veteran's 
vehicle was wedged under the trailer.  The ambulance later 
arrived and the veteran was pronounced dead on the scene.

Both roads were asphalt with dirt shoulders.  The speed limit 
on the north-south road (the road on which the truck was 
traveling) was 50 mph.  The speed limit on the east-west road 
(the road on which the veteran was traveling) was 45 mph west 
of the intersection and 55 mph east of the intersection.  The 
intersection was controlled by a stop sign on the north-south 
road.  The report does not indicate there was a stop sign on 
the east-west road.  The intersection was observed to be 
surrounded by farm land, and a canal was noted to run 
parallel to the east west road, to the north of it.

The report shows that the weather between 4:00 and 5:00 a.m. 
was 46 degrees with 8 hundredths of an inch for rain and wind 
from the west at 5 miles per hour.  The investigating police 
officer observed that the road was wet and the shoulders of 
the road were muddy at the time of the accident, and that he 
observed no pre-impact skid marks from the veteran's vehicle.  

The report shows that the truck driver reported that two 
vehicles approaching from the west stopped because the truck 
was blocking the road.  The driver reported he backed his 
truck up so that they could pass.  He then decided to proceed 
straight across the intersection and make a U-turn further 
south.  He reported he saw the veteran's car was traveling 
toward his trailer.  The truck driver said he was still 
blocking the intersection and was attempting to move when the 
veteran's vehicle hit the trailer.  Another vehicle stopped 
and the driver called 911.  The truck driver reported his 
lights, including his flashers, were on at the time of the 
accident.  He stated he had been in the intersection for 
approximately 3-4 minutes.

The driver who called 911 reported to the police that he did 
not see the collision but came upon it shortly after it had 
happened.  The driver stated he could see the truck and 
trailer from about 300-400 yards away, and that the truck's 
lights had been on.

The reporting officer preliminarily concluded that the 
veteran apparently did not see the tractor-trailer in the 
intersection and struck it.  However, he noted the case was 
pending further investigation including autopsy, and a 
vehicle inspection report on the semi-trailer.

In a supplemental report dated in June 1999, the reporting 
officer noted he had received the medical examiner's report 
following the autopsy of the veteran's body.  The medical 
examiner's conclusion was that the cause of death was 
multiple blunt traumatic injuries, and that the manner of 
death was accidental.  In a subsequent, August 1999, 
supplemental report, the reporting officer noted that the 
county attorney's office found no evidence of criminal 
recklessness or criminal negligence on anyone's part, and 
that no charges would be filed.  The case was closed.

The Board finds that the police accident report is competent 
evidence that the collision was due to the driver's failure 
to see the tractor trailer before he hit it.  The reporting 
officer concluded in June 1999 that cause of death was 
multiple blunt traumatic injuries, and that the manner of 
death was accidental and, in August 1999, that there was no 
evidence of criminal recklessness or criminal negligence and 
the case was closed.

There is no competent medical evidence which establishes that 
the service-connected PTSD or the service-connected otitis 
externa, right ear, or right ear hearing loss caused or 
contributed to the motor vehicle accident and the resulting 
multiple blunt trauma.  The appellant asserts that the 
veteran's service-connected PTSD symptoms led to the 
collision.  In particular, she avers that the veteran was 
suicidal for many years, and had stated repeatedly that if he 
found a way to take his life quickly, he would.  

Although the appellant is competent to offer evidence as to 
facts within her personal knowledge, such as the veteran's 
observable symptoms and his expressions of suicidal ideation, 
without the appropriate medical training or expertise, the 
appellant is not competent to render an opinion on a medical 
matter, such as, in this case, the possible relationship 
between the service-connected PTSD and the veteran's death. 
See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991); 
see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness). The appellant 
does not have the medical expertise to opine that the 
veteran's PTSD symptoms led to the motor vehicle accident 
which resulted in his death.

Moreover, the medical evidence of record does not support 
this conclusion.  Veterans Center therapy treatment entries 
do show that the veteran expressed feeling empty in 1995, and 
in the same year, he stated in support of his claim for 
service connection that he was feeling overwhelmed and 
wondering if it was worth it all and if he wouldn't be better 
to give up and let go.  He described his relationship with 
his wife as having deteriorated and he stated he really just 
didn't care.  However, subsequent therapy treatment entries 
in 1997 show the veteran reported he was doing okay, keeping 
busy with his dogs and, while he exhibited increased stress 
at selling his house, he was less depressed and positive with 
himself.  The last entry is dated in August 1997 and shows 
that the veteran reported he was doing fine, still working on 
selling his house but also getting more involved in training 
and showing his dogs.  There is no observation or report of 
suicidal ideation.  The next entry in the record is in 1999, 
and is of a grief counseling session with the veteran's widow 
after his death.

The appellant testified and stated that the veteran ignored 
audible and visible warnings, i.e., the truck driver blowing 
his horn, yelling, and waiving or flagging down the veteran, 
and others were also blowing their horns to alert him to the 
presence of the trailer blocking the road or, in the 
alternative, that his service-connected right ear otitis 
externa and hearing loss rendered him unable to hear the 
audible warnings.  This argument fails for the following 
reasons.

First, the police reports document no witnesses other than 
the truck driver who reported observing the accident.  The 
truck driver's statement was that he had just moved his truck 
to allow two vehicles to pass and had decided to abandon the 
turn and continue straight through the intersection when he 
saw the veteran's vehicle approaching.  He had his lights on 
and was attempting to move out of the way when the veteran's 
vehicle struck his trailer and exited his vehicle only after 
the crash.  The driver who called 911 stated he did not 
witness the accident, but rather arrived shortly after it had 
happened.  Thus, the police report does not support an 
interpretation of the facts allowing for multiple persons to 
have been audibly or visually warning the veteran of the 
trailer's presence.  

Second, it is conceivable that the truck driver may have 
sounded his horn, although he did not report doing so.  The 
record establishes that the veteran is service-connected for 
otitis externa and hearing loss in only his right ear.  The 
VA examination conducted in March 1975, upon which service 
connection for right ear hearing impairment was based, noted 
hearing in the left ear within normal limits.  And, while the 
July 1995 VA examination for PTSD noted complaints of hearing 
impairment, treatment records show no complaints of or 
treatment for hearing impairment in either ear.  Thus, the 
record does not establish that the veteran was substantially 
unable to hear any such auditory warnings that may have been 
given due only to his service-connected right hear hearing 
impairment.  

It is noted that the appellant herself was not a witness to 
these events.  However, she reported to the police that the 
veteran did not usually go in to work until 8:00 a.m.  But on 
that particular day, he left because he was filling in for 
another employee.  Thus, it appears that the veteran was 
traveling a familiar route to his place of employment, he was 
doing so at an unfamiliar time of day.  

The Board is cognizant of the severity of the veteran's PTSD 
prior to his demise.  However, despite the severity of his 
PTSD, the record does not establish that his service-
connected PTSD, right otitis externa and right hearing loss 
caused, lent assistance to, or hastened his demise. Medical 
treatment records in 1997, the last year he received 
treatment, reflect no record of observations or reports of 
suicidal ideation. Treatment records present no complaints of 
or treatment for his right ear disabilities.  But, even 
assuming, without finding, that such observations or reports 
were present, there is no evidence showing that the veteran's 
motor vehicle accident was caused or related to a suicide 
attempt on his part due to the service-connected PTSD, or 
that it was caused by or related to the veteran's failure to 
hear any auditory warnings due solely to his service-
connected right ear hearing disability.  Rather, the 
contemporaneous police report and supplemental reports are 
more persuasive as the conclusions therein were based on 
close inspection of the accident, the vehicles involved, 
findings of the autopsy report, and investigation of the 
semi-trailer truck.  The report concluded that the veteran 
appeared not to have seen the semi-trailer blocking the 
roadway, that there was no evidence of criminal recklessness 
or criminal negligence, and that the manner of the veteran's 
death was accidental.  

Service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.

There is thus no competent evidence which establishes that a 
service-connected disability caused or contributed to the 
multiple blunt traumatic injuries, which were the cause of 
the veteran's death, or that the cause of death was otherwise 
related to service.  The appellant's beliefs as to the cause 
of the accident, while sincere, are speculative at best.  As 
such, the evidence weighs against the appellant's claim in 
this regard.

Therefore, the preponderance of the evidence is against the 
claim of entitlement to service connection for the cause of 
the veteran's death, and the benefit-of-the-doubt doctrine is 
not applicable. The appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


